Opinión Concurrente emitida por el Juez Asociado
Señor Negrón Fernández
con la cual concurre el Juez Asociado Señor Sifre.
Por sabia, ponderada y justa — y por correcta en la apli-cación del derecho a los hechos de este caso — concurro en la opinión del Tribunal, a la que deseo ahora agregar lo si-guiente : si prevaleciera el criterio expuesto en la opinión disidente, los conductores de vehículos de motor en Puerto Rico tendrían licencia para matar niños en nuestras carreteras siempre que condujeran sus vehículos “a una velocidad auto-rizada por la ley”. La precaución que en tales casos ven-drían obligados a observar sería tan sólo la de no violar la ley en sus disposiciones específicas constitutivas de delito.
El calificar nuestra decisión de-“precedente altamente des-graciado”, según se hace en la opinión disidente, como ate-nuante de su propia sinrazón, no está justificado bajo los he-chos de este caso, como revela el cuidadoso análisis que de los mismos — así como de la doctrina legal sobre la materia — se hace en la opinión del Tribunal.